TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-003-00381-CV


Robert S. Howell, D.C.; First Rio Valley Medical, P.A.; Keith Gilbert; William Maxwell;
and Gilbert & Maxwell, P.L.L.C., Appellants

v.

Texas Workers' Compensation Commission; Envoy Medical Systems, L.L.C.; Texas
Mutual Insurance Company; State Office of Risk Management; Brownsville
Independent School District; Edwards Risk Management, Inc.,
d/b/a Edwards Claims Administration; Continental Casualty
Insurance Company; SAFECO Insurance Company; and
American Risk Fund Insurance Company, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN-200967, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellants Robert S. Howell, D.C., and First Rio Valley Medical, P.A., along with
appellees SAFECO Insurance Company and American Risk Fund Insurance Company, have filed
a joint motion to dismiss SAFECO and American Risk from the appeal, stating they have settled
their dispute.  We hereby grant the motion and dismiss SAFECO Insurance Company and American
Risk Fund Insurance Company as appellees.  The appeal shall continue as to the remaining appellees.
	It is ordered November 14, 2003

Before Chief Justice Law, Justices Kidd and Puryear